Citation Nr: 1636892	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  15-09 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection a lumbar spine disability (back disability).

2.  Whether there was clear and unmistakable error (CUE) in a December 2000 rating decision that denied nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to June 1968.

These matters comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

A November 2014 hearing was held at the RO before a Decision Review Officer (DRO).  However, a copy of the November 2014 DRO hearing transcript has not been associated with the electronic claims file.  This should be accomplished upon remand as indicated below.

In the Veteran's February 2015 substantive appeal (via a VA form 9), the Veteran requested a video conference hearing before the Board.  However, in August 2015 written correspondence, the Veteran requested to withdraw his request for Board hearing and to have his case reviewed promptly.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As noted above, the Veteran was afforded a November 2014 DRO hearing at the RO.  However, a copy of the November 2014 DRO hearing transcript has not been associated with the electronic claims file.  Therefore, a remand is warranted to obtain a copy of the November 2014 DRO hearing transcript and associate it with the claims file. 

The Veteran contends that he has a lumbar spine disability related to an injury at Camp Geiger, North Carolina where he was repelling off a water tower and plunged approximately 12 feet from his position to the ground while wearing full field gear.  He asserts that he has continued to have pain and muscle spasms since the incident in service.  Service treatment records show he was seen for complaints of back pain and twisting. 

In a June 2011 VA spine examination report, the VA examiner concluded that he could not provide an opinion with resorting to mere speculation whether the Veteran had a back condition related to treatment documented in his service treatment records as there were no records to establish chronicity of the back condition for the period from 1968 to 2000.  In a June 2012 letter, a VA physician stated that the Veteran suffered a spine injury while on active duty in North Carolina in the 1960s.  She believed that is as likely as not that this injury helped to precipitate the degenerative disc disease that he currently suffers from.  In an April 2013 letter from a VA physician, M.C., M.D. opined that it was not as likely as not that the Veteran's current pain syndrome first presented during his time in service, since his current pain is in an anatomically different location from that described in a February 1967 clinic record.  In other words, the back condition the Veteran suffers from today is not related to what happened in service.  

The doctor noted that he was not provided with the Veteran's service medical records or claims file for review.  In a September 2014 letter, H.K. Gansel, D.C. notes a review of Dr. M. C.'s  opinion and suggested that the Veteran seek an opinion from an orthopedic surgeon and neurosurgeon.  In this case, the opinions provided suggest that not all of the evidence of record was considered, to include all the lay statements of record as to an injury in service, the onset of symptoms and continuity of symptoms since discharge.  Thus, the Board must remand for an additional examination and opinion that considers all of the evidence of record and reconciles the prior opinions.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the electronic claims file a copy of the November 2014 DRO hearing transcript.

2.  Request the Veteran to identify and provide the necessary release for VA to obtain any outstanding records for spine treatment (inpatient or outpatient) after service.   After receiving any necessary release forms, request copies of the identified records.

If possible, the Veteran himself should obtain these records to expedite his case. 

3.  Then, schedule the Veteran for a VA examination, to determine the nature and etiology of any spine disabilities.  The examiner must review the record and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner is requested to opine whether it is at least as likely as not (50 percent probability or higher) that any spine disability is causally related to service or any incident of service.  In providing this opinion, the examiner is requested to comment on the complaints of back pain in the service treatment records, and the lay statements of people who observed the Veteran during and after service.

The examiner must consider the Veteran's statements regarding onset/in-service injury and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If the examiner chooses to reject the lay statements, a reason must be provided. The lay statements may not be rejected based solely on a lack of corroborating medical evidence.

The examiner should also reconcile his/her opinions with the June 2011, June 2012, and April 2013 opinions of record.  If it is determined that there is another likely etiology for any diagnosed spine disability, that should be stated.  A complete rationale for all opinions expressed should be clearly provided.

4.  After ensuring that all requested development has been undertaken, to include a finding that all opinions are responsive to the questions posed above, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




